Citation Nr: 1115201	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depressive disorder also claimed as anxiety disorder, as secondary to service-connected hearing loss and tinnitus.

2.  Entitlement to service connection for refractive error, senile cataracts optic neuropathy, claimed as loss of sight, glaucoma and loss of field vision, as secondary to service-connected hearing loss and tinnitus.

3.  Entitlement to a disability rating in excess of 10 percent for vertigo.

4.  Entitlement to a compensable disability rating for migraine headaches.

5.  Entitlement to a compensable disability rating for hearing loss.

6.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

7.  Entitlement to an effective date earlier than October 3, 1996 for service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, inter alia, granted service connection for vertigo at a 10 percent disability rating, for migraine headaches at a noncompensable disability rating, and for bilateral hearing loss at a noncompensable disability rating, denied service connection for depressive disorder and refractive error, senile cataracts optic neuropathy, claimed as loss of sight, glaucoma, loss of field vision, and denied an earlier effective date for service connection for tinnitus. 
 
The issues of entitlement to service connection for depressive disorder also claimed as anxiety disorder, and for refractive error, senile cataracts optic neuropathy, claimed as loss of sight, glaucoma and loss of field vision, both as secondary to service-connected bilateral hearing loss and tinnitus and an increased initial disability rating for vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected migraine headaches are manifested by characteristic prostrating attacks averaging once per month over the last several months; the evidence does not indicate that the Veteran's migraine headaches were manifested by very frequent completely prostrating attacks productive of severe economic inadaptability.

2.  The Veteran's bilateral audiometric test results have not corresponded to numeric designations which would provide a compensable disability rating at a time over the appeals period.

3.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

4.  The Veteran first filed a claim for entitlement to service connection for an ear condition on October 22, 1970.

5.  A January 1971 rating decision denied service connection for an ear condition.

6.  The Veteran first filed a claim for entitlement to service connection for tinnitus on October 3, 1996.

7.  In May 2002, the RO issued a rating decision in which it granted the Veteran's claim for service connection for tinnitus.  The RO assigned an effective date of October 3, 1996, the date of his initial claim for tinnitus.  The Veteran did not timely appeal the effective date assigned by the RO in that rating decision.

8.  There has been no allegation of clear and unmistakable error (CUE) in the prior decisions.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 30 percent disability rating, but no higher, for migraine headaches have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.124a, Diagnostic Code 8100 (2010).

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2010).

3.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2010).

4.  The May 2002 rating decision is final as to the matter of the assignment of an effective date for service connection for tinnitus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

5.  The claim for an effective date earlier than October 3, 1996, for service connection for tinnitus lacks legal merit.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. § 3.400 (2010); Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) sent to the appellant on July and September 2005 that fully addressed all notice elements and were sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was provided with this notification in March 2006.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and examination reports, non-VA treatment records, and lay statements have been associated with the record.  The Veteran was afforded VA examinations in May 2008.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evaluation of Initial Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. 
§ 4.3.  

Because this appeal involves initial ratings for which service connection was granted and an initial disability rating was assigned, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999)

Initial disability rating - migraine headaches

The Veteran contends that his service-connected migraine headaches are more severe than is reflected by his noncompensable disability rating, in that they occur frequently and involve nausea and vomiting.

The Veteran is service-connected for migraines at a noncompensable disability rating under Diagnostic Code 8100, which provides that a 50 percent disability rating is warranted for migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability, a 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months, a 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months and a noncompensable disability rating is warranted for less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Private medical records from August 2006 and May 2007 reflect that the Veteran was diagnosed with migraine headaches and was being treated with medication.  The Veteran submitted a certificate from a private neurologist that treated him for migraines and vertigo, who indicated that he needed to be excused from work from May 8, 2007 to May 10, 2007 due to his health conditions.

A May 2008 VA neurological examination report shows that the Veteran reported his headaches as drilling pain over the frontal area of his head, and occasionally over the left occipital area.  He indicated that the pain was associated with nausea and that he saw flashing lights before the headache began.  Light and loud noises worsened the pain, which was usually at an 8/10 intensity.  The headaches occurred two to three times per week, and at that time he had to take medication and lie down in a quiet dark room, and the headache would improve in a few hours.  He reported that he took extended release Tylenol or Relafen when needed, and Topomax twice daily.  He indicated that, while his headaches lasted hours and occurred weekly, less than half were prostrating.  The examiner concluded that the Veteran's migraines had significant effects on his occupation, since he was assigned different duties and had increased absenteeism.  

The Board finds that, resolving any doubt in favor of the Veteran, a 30 percent disability rating is warranted for the Veteran's service-connected migraine headaches.  As noted above, in order to warrant a 30 percent disability rating, the Veteran's migraines would need to be manifested by characteristic prostrating attacks occurring on an average once a month over last several months.  At his May 2008 VA neurological examination, the Veteran reported pain associated with nausea and that he saw flashing lights prior to the headache.  He indicated that he had to take medication and lie down in a quiet dark room, and the headache would improve in a few hours.  Light and loud noises worsened the pain, which was usually at an 8/10 intensity.  These episodes occurred two to three times per week; however, he indicated that less than half were prostrating.  As such, the Board finds that the symptomatology of the Veteran's migraines more closely approximates characteristic prostrating attacks occurring on an average once a month over last several months, warranting a 30 percent disability rating under Diagnostic Code 8100.  However, there is no evidence that the Veteran's migraine headaches result in very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  While it appears that these have had an effect on his occupation, the Veteran has only indicated actually missing three days of work as a result of these headaches.  Therefore, a disability rating higher than 30 percent is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  To this extent, the Veteran's claim is granted.

Initial disability rating - hearing loss

The Veteran contends that his bilateral hearing loss is more severe than is reflected by his noncompensable disability rating.  He is service-connected for bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  These averages are entered into a table of the Rating Schedule to determine the auditory acuity level of each ear, and these auditory acuity levels are entered into another table of the Rating Schedule to determine the percentage disability rating.  38 C.F.R. § 4.85. 

An August 2005 VA audiological examination report shows that the Veteran indicated that he had difficulty following group conversations and listening to the television, due to his hearing loss.  Physical examination showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
40
60
LEFT
15
15
30
65
80

The average was 35 in the right ear and 48 in the left ear, and speech recognition ability was 94 in the right ear and 90 in the left ear.  In the right ear, hearing was within normal limits from 250 Hz to 2000 Hz, with mild to moderately severe loss from 3000 Hz to 8000 Hz.  In the left ear, hearing was within normal limits from 250 Hz to 1500 Hz, with mild to severe loss from 2000 Hz to 8000 Hz.  These results warrant findings of hearing acuity of Level I in the right ear and Level II in the left ear, commensurate with a noncompensable disability rating under Table VII of 38 C.F.R. § 4.85.

A May 2008 VA audiological examination report shows that the Veteran indicated that he had difficulty following group conversations and listening to the television, due to his hearing loss.  Physical examination showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
45
60
LEFT
20
20
30
75
80

The average was 38 in the right ear and 51 in the left ear, and speech recognition ability was 90 in the right ear and 90 in the left ear.  In the right ear, hearing was within normal limits from 500 Hz to 2000 Hz, with mild to moderately severe loss from 3000 Hz to 4000 Hz.  In the left ear, hearing was within normal limits from 500 Hz to 1000 Hz, with mild to severe loss from 1500 Hz to 4000 Hz.  These results warrant findings of hearing acuity of Level II in the right ear and Level II in the left ear, commensurate with a noncompensable disability rating under Table VII of 38 C.F.R. § 4.85.

The Board notes that 38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment; however, the Veteran's audiometric test results do not meet the criteria set out in this regulation.  38 C.F.R. § 4.86 (2010).

The Board has also considered whether it is appropriate to assign 'staged ratings, ' in accordance with Fenderson, supra.  However, the medical evidence demonstrates that the Veteran's service-connected bilateral hearing loss does not meet the criteria for a compensable disability rating at any time over the appeals period.  Therefore, the assignment of staged evaluations in this case is not necessary.  The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board notes that the Veteran reported to his VA examiners that he had difficulty understanding conversations and speech in noisy environments and listening to the television.  As such, the Board may proceed with a decision.

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, 'unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.'  Id.

Based upon the evidence of record, to include the Veteran's comments and the examiner's notations regarding the effects of the Veteran's hearing loss on his occupational activities, the Board finds that there is no evidence of record that the Veteran's service-connected bilateral hearing loss causes marked interference with employment, or necessitates frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Therefore, it is not required to remand this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2010).  Thus, the preponderance of the evidence is against the assignment of a compensable disability rating for the Veteran's bilateral hearing loss. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initial Disability Rating - tinnitus

The Veteran requested an increased evaluation for tinnitus.  The RO denied the Veteran's request because under Diagnostic Code 6260 there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.  The Veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus. VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.

The Veteran's service-connected bilateral tinnitus has been assigned the maximum schedular rating available for tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Effective date earlier than October 3, 1996 for service connection for tinnitus

The Veteran contends that he initially filed a claim for tinnitus in October 1970, and the effective date of the grant of service connection for tinnitus should be the date of this original claim.  A January 1971 rating decision denied the Veteran's claim for an "ear condition" because there was no ear condition shown on the most recent examination.  The Veteran filed a claim for entitlement to service connection specifically for tinnitus in February 2002, and was granted service connection in a May 2002 rating decision, assigning the effective date of  October 3, 1996, the date the RO found was the initial claim for service connection for tinnitus.  

The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A claimant can appeal the effective date assigned for the grant of service connection.

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision.  Then, after receipt of a statement of the case from the RO, the Veteran has sixty days from the date of the letter notifying him of the statement of the case, or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action on appeal, to file a substantive appeal.  38 C.F.R. § 20.302.

If the appeal is not perfected within the allowed time period, then the rating decision becomes final.  38 C.F.R. § 20.1103.  Once final, rating actions are binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).  Prior final decisions may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).

A final decision may also be subject to revision on the basis of 'clear and unmistakable error' (CUE), as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. 
§ 3.104(a) (2010).  Here, the Veteran has not filed a motion for revision on the basis of clear and unmistakable error (CUE) with regard to the January 1971 or May 2002 rating decisions.  A motion for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  In order for a claimant to successfully establish a valid motion of CUE in a final rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  As no CUE has been alleged in the unappealed January 1971 or May 2002 rating decisions, these decisions are final.  See 38 C.F.R. §§ 3.105, 3.400 (2010).

In summary, if a claimant seeks an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, that decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).

Once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, what is known as a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  The Court reasoned that to allow such claims would vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Veteran did not file a timely notice of disagreement with the May 2002 rating decision with respect to the effective date assigned.  As discussed above, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that where a rating decision which established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error.  In essence, the Court in Rudd held that there is no 'freestanding' earlier effective date claim which could be raised at any time.  Rudd, 20 Vet. App. at 299.

Because the Veteran did not appeal the effective date for service connection of October 3, 1996, which was established by the May 2002 rating decision, the RO's decision as to the effective date of service connection for tinnitus became final.  38 C.F.R. § 20.1103.  The Veteran's disagreement as to the effective date of service connection for tinnitus was filed over three years after the May 2002 rating decision which established service connection for tinnitus and assigned the effective date of October 3, 1996.  His disagreement with the effective date is therefore untimely. See Rudd; see also 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Therefore, based on the procedural history of this case, the Board has no alternative in its authority but to dismiss the appeal.  The Veteran's claim of entitlement to an earlier effective date prior to October 3, 1996, for service connection for tinnitus is accordingly dismissed.


ORDER

A disability rating of 30 percent for migraine headaches is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

A compensable disability rating for hearing loss is denied.

A disability rating in excess of 10 percent for tinnitus is denied.

An effective date earlier than October 3, 1996 for service connection for tinnitus is denied.


REMAND

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  

Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2010).  When aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran initially claimed service connection for anxiety and depression on a secondary basis due to his tinnitus and bilateral hearing loss.  He was provided with a VA mental disorders examination in December 2005.  The examiner diagnosed depressive disorder and opined that it was not caused by or a result of his service-connected tinnitus, since there was no test to determine tinnitus, and there was no evidence in the medical record that the Veteran received treatment for his psychiatric condition despite the fact that his hearing impairment had been present since military service, approximately 25 years prior, or that there has been any significant impairment.  However, this examiner did not comment on whether his service-connected tinnitus was aggravating his depressive disorder beyond the natural progression of the illness.  In addition, in his October 2006 notice of disagreement (NOD), the Veteran indicated that he felt his depressive disorder was due to his service-connected tinnitus, hearing loss, vertigo and migraines.  As such, the Board finds that, to appropriately fulfill the VA's duty to assist, the Veteran should be afforded another VA psychiatric examination, to determine whether his depressive disorder is due to any or all of his service-connected disabilities, or whether any of his service-connected disabilities are aggravating his depressive disorder.

In addition, the Veteran has contended that he had eye disabilities which are secondary to his service-connected bilateral hearing loss and tinnitus.  He was provided with a VA eye examination in October 2005.  The examiner opined that his loss of central vision was caused by or the result of his refractive error, that this peripheral visual field loss was at last as likely as not due to or caused by his glaucoma, his optic neuropathy was at least as likely as not caused by or the result of his diabetes mellitus, type II, and his loss of vision, including cataracts, was not caused by or the result of diabetes mellitus, type II.  However, the Board notes that, in his October 2006 NOD, the Veteran indicated that he felt his eye problems were due, not specifically to his hearing loss or tinnitus, but to the same trauma that he suffered as a result of artillery in service that caused his hearing loss and tinnitus.  The VA examiner did not provide an opinion as to whether his eye disorders could be due to trauma in the service.  As such, the Board finds that, to adequately fulfill the duty to assist, the Veteran should undergo another VA eye examination to determine whether his current eye disorders are due to or caused by any trauma that he experienced in the service.  

The Veteran contends that his vertigo is more severe than is reflected by his 10 percent disability rating.  He was provided with a VA ear diseases examination in May 2008.  The examiner noted that the Veteran's claims file was not available for review, but that the Veteran had been evaluated for compensation purposes about two years prior and that he underwent studies for balance problems and vertigo at that time.  However, the examiner indicated that these records were not part of the claims file, but that he would like to have seen the records.  As such, the Board finds that the RO should obtain these records and associate them with the claims folder.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all health care providers that have treated him for his vertigo.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records.  In particular, the AOJ should obtain the studies for balance problems and vertigo referred to by the May 2008 examiner.  If records are unavailable, please have the provider so indicate.  

2.  The AOJ should make arrangements for the Veteran to be afforded VA examinations, by appropriate examiners, to determine whether the Veteran's depressive disorder is due to or being aggravated by his service-connected disabilities, to determine whether the Veteran's eye disorders are due to trauma from service, and to determine the current nature and severity of the Veteran's vertigo.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner for review of the pertinent evidence in connection with the examinations, and the reports should so indicate.

The psychiatric examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's depressive disorder is proximately due to, or the result of, his service-connected tinnitus, hearing loss, vertigo and migraines, and whether it is at least as likely as not (50 percent or more probability) the Veteran's service- connected tinnitus, hearing loss, vertigo and migraines, have aggravated or accelerated his depressive disorder beyond its natural progression.

The eye examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's eye disorders are a result of any incident in service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way, to include any trauma the Veteran described in service.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The ear examiner is to assess the nature and severity of the Veteran's vertigo in accordance with the latest AMIE worksheet for rating diseases of the ear.  The examiner should comment on whether the Veteran has dizziness and episodes of staggering.

If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why.

3. After completion of the above, the AOJ should readjudicate the appellant's claims.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims. 38 C.F.R. 
§ 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


